Exhibit 10.13

[tm2015937d1_ex10-13mg001.jpg]

March 25, 2020

David Domzalski

520 U.S. Highway 22, Suite 204
Bridgewater, NJ 08807

 

Dear David,

 

This letter agreement (the “Agreement”) contains the terms and conditions of
your employment with Foamix Pharmaceuticals Inc. (the “Company”), a subsidiary
of Menlo Therapeutics Inc. (“Menlo”), effective as of March 9, 2020 the (the
“Effective Date”). Unless stated otherwise below, this Agreement will supersede
your previous employment agreement with the Company, dated November 27, 2017
(the “Previous Employment Agreement”). You may be interchangeably referred to as
“you” or “the Executive” within this Agreement. Additionally, where the context
permits, references to “the Company” shall include the Company, its subsidiaries
and affiliates and any successor thereto. The terms and conditions of this
Agreement are as follows:

 

1.                  Term of Employment. The Executive’s employment with the
Company commenced as of the Effective Date. The terms and conditions of this
Agreement shall be effective as of the Effective Date and will, unless earlier
terminated in accordance with the terms and conditions of Section 8 of this
Agreement, continue for an unfixed period. The period during which the Executive
is employed under this Agreement is referred to as the “Employment Term.”

 

2.                  Position and Reporting. During the Employment Term, the
Executive will serve in the position of CEO of Menlo and will report directly to
Menlo’s Board of Directors (the “Board”). The Executive will also be required to
communicate regularly with other management and team members as needed in the
performance of his duties hereunder.

 

3.                  Duties and Responsibilities. During the Employment Term, the
Executive (i) agrees to render full-time services in performing his duties and
responsibilities to the Company and its subsidiaries and affiliates (including
Menlo) and will have no other employment and no other business ventures which
are undisclosed to the Company or which conflict with his duties under this
Agreement and (ii) will have such duties, commensurate with his position, as are
assigned to him by the Board from time to time, which duties will include, inter
alia, the duties and responsibilities set forth on Exhibit A hereto, subject in
each case to the power of the Board to expand or limit such duties and
responsibilities.

 



 

 

 



4.                  Compensation and Benefits.

 

(a)           Base Salary. The Executive will receive an annual base salary
equal to US$616,000, payable in accordance with the Company’s normal payroll
practices as in effect from time to time (the “Base Salary”). Such Base Salary
shall be reviewed at least annually by the Board or by the Compensation
Committee of the Board (the “Committee”), and may be increased in the sole
discretions of the Committee, but not decreased.

 

(b)           Cash Incentive Compensation. The Executive will be eligible to
receive additional cash incentive compensation during the Employment Term as
follows:

 

(i)                 In respect of each fiscal year during the Employment Term,
the Executive will have the opportunity to earn cash incentive compensation
equal to 60% of the Base Salary as in effect on the last day of such period (the
“Target Bonus”), up to the maximum bonus opportunity allowable under the
applicable annual bonus plan or program in effect from time to time (such
maximum bonus opportunity currently being 200% of the Target Bonus), subject to
the achievement of both personal and company performance criteria determined by
the Board or the Committee, in accordance with the terms of the applicable
annual bonus plan or program as shall be in effect from time to time.

 

(ii)               Any payment to be made under this Section 4 will only be paid
to the Executive if he is actively employed by the Company or an affiliate on
the payment date; however, without derogating from the generality of the above,
where the Executive was employed only part of a year, the Board has full
discretion to resolve that any payment under this Section 4 (if any) may be
pro-rated in accordance with the portion of the year in which the Executive had
been actually employed.

 

(c)            Equity Incentive Grants. During the Employment Term, the
Executive shall be eligible to receive equity-based compensation to be awarded,
at the sole discretion of the Committee (and at a level commensurate with the
Executive’s position as CEO, as compared to other senior executives of the
Company and its affiliates), which may be subject to the achievement of
performance targets set by the Committee. All equity-based awards shall be
subject to the terms and conditions set forth in the applicable plan and award
agreements, and in all cases shall be as determined by the Committee.

 

(d)           Reimbursement of Expenses. Consistent with its policies as
established from time to time, the Company will reimburse the Executive for all
business expenses that he reasonably incurs in connection with the performance
of his duties hereunder during the Employment Term, as substantiated by
appropriate documentation. All such expenses will either be paid directly by the
Company or under an expense account arrangement approved and implemented by the
Company.

 

(e)           Paid Time Off.

 

(i)                 The Executive will be entitled to a total of 25 business
days of paid vacation and sick days per calendar year during the Employment Term
(pro-rated for any partial year) in accordance with the Company’s vacation
policy as in effect from time to time. Vacation and sick days accrue ratably
over the calendar year at the rate of 1.66 days per month and accrued but unused
vacation and sick days may be carried over to the next year up to a cap of 5
days.

 



2

 

 

(ii)              The Executive will be entitled to additional paid time-off in
respect of federal holidays in accordance with the Company’s policies as in
effect from time to time.

 

(f)            Employee Benefits. During the Employment Term, the Executive and
his eligible dependents will be entitled to participate in the Company’s
healthcare plan as in effect from time to time (the “Healthcare Plan”) on the
same terms as other senior executives of the Company and its affiliates;
provided that if no such plan in which the Executive is eligible to participate
is in effect at any time during the Employment Term, the Company will reimburse
the Executive for any monthly premiums that the Executive pays in securing
healthcare coverage for himself and his dependents during the Employment Term,
up to a maximum of $4200 per month (the “Healthcare Reimbursement”). All matters
of eligibility under the Company’s plans will be determined solely by the
carriers providing such insurance.

 

5.                  Prior Engagement. The Executive hereby represents and
warrants that he has received from the Company and its subsidiaries and
affiliates, as applicable, all and any payments and benefits due to him with
respect to his employment under the Previous Employment Agreement and its
termination. Notwithstanding the above, the Executive acknowledges that the
commencement date for the calculation of his seniority in the Company and its
subsidiaries and affiliates, for the purpose of all rights and benefits owed to
him under law and this Agreement, shall commence as of April 14, 2014 and that
the terms and conditions of the Executive’s employment with the Company are
exclusively and in all respects settled and determined under this Agreement.

 

6.                  Restrictive Covenants.

 

(a)           Non-Competition. The Executive recognizes that, in the event his
employment with the Company is terminated for any reason, whether voluntarily or
involuntarily, his knowledge of the Confidential Information (as defined below)
and trade secrets of the Company and its subsidiaries and affiliates and his
role in the Company and its business may allow him to compete or to assist a
third party to compete unfairly with the Company or its subsidiaries or
affiliates. The Executive shall not, in any manner whatsoever, directly or
indirectly, anywhere in the world where the Company conducts its business, both
during his employment hereunder and for 12 months following the termination of
his employment with the Company for any reason (the “Restricted Period”), (i)
form, carry on, engage in or be concerned with or interested in (financially or
in any other capacity); (ii) advise, lend money to, guarantee the debts or
obligations of or permit the Executive’s name or any part thereof to be used in
the promotion or advancement of; or (iii) be employed by or render any services
(as an employee, independent contractor, consultant, or otherwise) to, any
individual or other entity engaged in, or concerned with or interested in, any
business that develops or commercializes foam or topical tetracycline
antibiotics or is otherwise directly competitive with, the business of the
Company and its subsidiaries and affiliates (i.e., any compound that is the same
or substantially similar to a compound being developed or sold by the Company or
any of its subsidiaries or affiliates) (each, a “Competitive Business”), in each
case without the prior written consent of the Company.

 



3

 

 

(b)           Non-Solicitation. The Executive will not, in any manner
whatsoever, directly or indirectly, without the prior written consent of the
Company, at any time during the Restricted Period:

 

(i)                 induce or endeavor to induce (A) any employee of the Company
or any of its affiliates to leave employment with the Company or any subsidiary
or affiliate or (B) any consultant or contractor of the Company or any of its
subsidiaries or affiliates to terminate its relationship as such with the
Company or any such subsidiary or affiliate during any period of time that the
business services provided, directly or indirectly, by such consultant or
contractor are exclusively or primarily being provided to the Company and its
subsidiaries or affiliates, provided, that this clause (i) shall not preclude
customary non-targeted recruiting efforts or general solicitations that are not
specifically directed to, but which may have the effect of causing an employee,
consultant or contractor to leave the employment or arrangement with the Company
or any subsidiary or affiliate;

 

(ii)               employ or attempt to employ or assist any individual or other
entity to employ any employee of the Company or any subsidiary or affiliate or
to retain any consultant or contractor during any period of time that the
business services provided, directly or indirectly, by such consultant or
contractor are exclusively or primarily being provided to the Company or any
subsidiary or affiliate, provided, that this clause (ii) shall not preclude an
employer of the Executive from offering employment or consulting or contracting
services to anyone without the direct or indirect assistance of the Executive;
or

 

(iii)              for the purpose of competing with the Company or any of its
subsidiaries, solicit, endeavor to solicit or otherwise interfere with the
relationship of the Company or any subsidiary or affiliate with, any individual
or other entity that: (A) is a customer or supplier of the Company or any
subsidiary or affiliate at the date hereof and/or at the date of any termination
of the Executive’s employment, (B) was a major customer or supplier of the
Company or any subsidiary or affiliate at any time within 24 months prior to the
date of any termination of the Executive’s employment; or (C) has been pursued
as a prospective major customer or supplier by or on behalf of the Company or
any subsidiary or affiliate at any time within 12 months prior to the date of
any termination of the Executive’s employment, and in respect of whom the
Company or any subsidiary or affiliate has not determined to cease all such
pursuit.



 



4

 

 

 

(c)           Confidentiality. The Executive acknowledges that by reason of the
Executive’s employment with the Company, he will have access to Confidential
Information and trade secrets of the Company and its subsidiaries and
affiliates, and that such Confidential Information and trade secrets are
essential components of the business of the Company and its subsidiaries and
affiliates, and are proprietary and would be of great value and benefit to
competitors of the Company and its subsidiaries and affiliates. “Confidential
Information” includes anything respecting the Company and its subsidiaries and
affiliates or their respective businesses or operations, and which is not made
readily available to the general public including, but not limited to: (a) the
identities, contact information, buying habits or practices of any of the
Company’s customers; (b) the Company’s advertising and marketing strategies,
methods, research and related data; (c) the names of any of the Company’s
vendors or suppliers; (d) the cost, type and quantity of materials and/or
supplies ordered by the Company; (e) the prices at which the Company obtains or
has obtained or sells or has sold its products or services; (f) the Company’s
costs, methods and objectives (including those methods licensed from other
entities); (g) any technical information owned or created by the Company or
licensed from another entity; (h) any inventions, techniques or proprietary
methods; (i) any pending or issued patents; (j) financial or tax records; (k)
personal information belonging to the Company’s current or former employees,
owners and/or customers unrelated to terms or conditions of employment
(including, but not limited to, Social Security numbers, birthdates, home
addresses and telephone numbers, banking or credit card information, and medical
information) (l) any “trade secrets” as such term is defined in the Uniform
Trade Secrets Act, Defend Trade Secrets Act, New Jersey Trade Secrets Act and
applicable common law or any other Confidential Information of, about, or
concerning the business of the Company; and/or (m) such other Confidential
Information or data of any kind, nature, or description as may be designated as
“Confidential” from time to time by the Company. The Executive agrees that both
during and after his employment with the Company, he will not disclose to any
individual or other entity, except in the proper course of his employment, or
use for his own purposes or for purposes other than those of the Company or its
subsidiaries and affiliates, any Confidential Information or trade secrets of
the Company or its subsidiaries or affiliates, acquired by the Executive. If
information enters the public domain, except as a result of a breach of this
Section 6(c) by the Executive or a breach of another confidentiality agreement
to which the Company or any subsidiary or affiliate is a party, the information
will not be deemed Confidential Information or a trade secret protected by this
Section 6(c). If the Executive is compelled by law to disclose Confidential
Information or trade secrets of the Company or its subsidiaries and affiliates,
pursuant to subpoena, an order from a court of competent jurisdiction, or other
applicable legal authority, the Executive may disclose such Confidential
Information or trade secrets to the extent so required, but will, if possible,
(i) provide reasonable advance notice of the subpoena, court order, or legal
authority to the Company, and (ii) afford the Company the reasonable opportunity
to take legal action to contest, challenge, narrow or otherwise limit or
condition the disclosure.

 

(d)           Exceptions. Nothing in this Agreement prohibits Employee from
reporting an event that he reasonably and in good faith believes is a violation
of law to the relevant law-enforcement agency including but not limited to the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General, or from cooperating in an investigation conducted
by such a government agency. This may include disclosure of trade secret or
confidential information within the limitations permitted by the Defend Trade
Secrets Act (“DTSA”). Under the DTSA, no individual will be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret of the Company that is: (A) made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and (ii) made solely for the purpose of reporting or investigating a
suspected violation of law; or, (B) made in a complaint or other document that
is filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public. Further, an individual who pursues a lawsuit for
retaliation by an employer for reporting a suspected violation of the law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal, and (B) does not disclose the
trade secret, except as permitted by court order. Nothing in this Agreement is
intended to conflict with the DTSA or create liability for disclosures of trade
secrets that are expressly allowed by such section. Further, nothing in any
agreement the Executive has with the Company shall prohibit or restrict the
Executive from making any voluntary disclosure to any governmental agency or
legislative body, or any self-regulatory organization, in each case, without
advance notice to the Company.

 



5

 

 

(e)           Nondisparagement. The Executive covenants that during and
following the Employment Term, the Executive will not disparage or encourage or
induce others to disparage the Company or its subsidiaries and affiliates,
together with all of their respective past and present directors and officers,
as well as their respective past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers and each of their
predecessors, successors and assigns (collectively, the “Company Entities and
Persons”). The term “disparage” includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons, or (ii) the business reputation of the Company
Entities and Persons. Nothing in this Agreement is intended to or shall prevent
the Executive from providing, or limiting testimony in any judicial,
administrative or legal process or otherwise as required by law, prevent the
Executive from engaging in truthful testimony pursuant to any proceeding under
this Section 6 or Section 7 below or prevent the Executive from making
statements in the course of doing his normal duties for the Company.

 

(f)            Intellectual Property. The Executive’s written and otherwise
tangible work product rendered pursuant to this Agreement is works for hire, and
is the sole property of the Company. The Executive shall retain no rights in
such written and otherwise tangible work product. The Executive hereby assigns
to the Company any and all right, title and interest he may have in any written
and otherwise tangible work product which he may invent and assist in inventing,
while performing the services pursuant to this Agreement. The Executive hereby
assigns to the Company any interest he may have in any inventions, patents,
designs, trade names, trademarks, service marks or other forms of intellectual
property which he may create or assist in the creating in the course of his
provision of services pursuant to this Agreement. The Executive shall disclose
to the Company all art which he has invented in the course of rendering services
pursuant to this Agreement. The Executive shall assist the Company in securing
protection of intellectual property by signing agreements, assignments and other
documents.

 

(g)           Cooperation. The Executive shall provide reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events during the Executive’s employment hereunder.
The Company shall reimburse the Executive for the Executive’s reasonable travel
expenses incurred in connection with the foregoing, in accordance with the
Company’s policies and subject to the delivery of reasonable support for such
expenses.

 

(h)           Blue Pencil. It is the intent and desire of the Executive and the
Company that the provisions of this Section 6 be enforced to the fullest extent
permissible under the laws and public policies as applied in each jurisdiction
in which enforcement is sought. If any particular provision of this Section 6
shall be determined to be invalid or unenforceable, such covenant shall be
amended, without any action on the part of either party hereto, to delete
therefrom the portion so determined to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such covenant in the
particular jurisdiction in which such adjudication is made.

 



6

 

 

(i)             Survival. The Executive’s obligations under this Section 6 shall
survive the termination of the Employment Term.

 

(j)             Restrictions Reasonable. The Executive confirms that all
restrictions and covenants in this Section 6 (the “Restrictive Covenants”) are
reasonable and valid, and waives all objections to and defenses to the strict
enforcement thereof.

 

7.                  Remedies for Breach of Obligations under Section 6 hereof.
The Executive acknowledges that the Company and its subsidiaries and affiliates
will suffer irreparable injury, not readily susceptible of valuation in monetary
damages, if the Executive breaches the Executive’s obligations under Section 6
hereof. Accordingly, Executive agrees that the Company and its subsidiaries and
affiliates will be entitled, in addition to any other available remedies, to
obtain injunctive or other equitable relief against any breach or prospective
breach by the Executive of the Executive’s obligations under Section 6 hereof in
any Federal or state court sitting in the State of New Jersey or, at the
Company’s election, in any other state in which the Executive maintains the
Executive’s principal residence or the Executive’s principal place of business,
without the necessity of showing actual damages or that money damages would not
afford an adequate remedy. The Executive hereby submits to the non-exclusive
jurisdiction of all those courts for the purposes of any actions or proceedings
instituted by the Company or its subsidiaries and affiliates to obtain that
injunctive relief, and the Executive agrees that process in any or all of those
actions or proceedings may be served by registered mail, addressed to the last
address provided by the Executive to the Company, or in any other manner
authorized by law. Any equitable relief shall be in addition to, and not instead
of, legal remedies, monetary damages or other available relief.

 

8.                  Termination of Employment.

 

(a)           Termination by the Company for Cause; Voluntary Termination.

 

(i)                 The Company may terminate the Executive’s employment for
Cause at any time immediately upon notice. For purposes of this Agreement,
“Cause” means (1) the Executive’s commission of an act of fraud or dishonesty in
the course of his employment hereunder; (2) the Executive’s indictment,
conviction or entering of a plea of nolo contendere for a crime constituting a
felony; (3) the Executive’s gross negligence or willful misconduct in connection
with his employment hereunder; (4) the Executive’s willful and continued failure
to substantially perform his duties hereunder; (5) the Executive’s breach of any
of the Restrictive Covenants; or (6) a material breach of this Agreement or any
other agreement, plan or arrangement by and between the Executive and the
Company or any of its subsidiaries and affiliates or any policy of the Company
or any of its subsidiaries and affiliates by the Executive.

 

(ii)               The Executive shall have the right to resign at any time by
giving the Company 30 days’ notice of the termination date, subject to the
Company’s right, at its election, to reduce the duration of the notice period
upon notice to the Executive, in which case the last day of the reduced notice
period shall constitute the date of termination.

 



7

 

 

(iii)              In the event of any such termination pursuant to this Section
8(a), the Company will have no further liability to the Executive except for
payment of (1) any earned but unpaid base salary, (2) any incurred but
unreimbursed business expenses, and (3) any accrued but unused vacation and sick
days that exist as of the date of the Executive’s termination of employment
(together, the “Accrued Benefits”).

 

(b)           Termination Without Cause or For Good Reason. The Company may
terminate the Executive’s employment at any time without Cause or the Executive
may resign at any time for Good Reason (as that term is defined herein) upon 30
days’ advance notice to the other party (in each case, a “Qualifying
Termination”), subject to the Company’s right, at its election, to reduce the
duration of the notice period upon notice to the applicable party, in which case
the last day of the reduced notice period shall constitute the date of
termination. In the event of such a Qualifying Termination, the Executive will
receive the Accrued Benefits and, if the Executive (1) executes a commercially
reasonable release of any and all claims arising from, or related to, the
Executive’s employment with the Company, which release shall be in substantially
the form attached as Exhibit B hereto (the “Release”), and the applicable
revocation period with respect thereto expires within 30 days following the date
of termination; and (2) continues to comply with all restrictive covenants and
all other material ongoing obligations to which he is subject (the
“Obligations”), then the Company shall:

 

(i)                 provide the Executive with a lump sum cash payment in an
amount equal to 100% of the Executive’s Base Salary then in effect, which shall
be paid within 60 days following the date of termination;

 

(ii)               if the Executive qualifies for and timely elects continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), continue to make monthly contributions in respect of the Executive’s
coverage under the Healthcare Plan for 12 months following the date of
termination, in each case, in an amount equal to the contribution the Company
would have made if the Executive had continued to be an active employee
(assuming the applicable rates in effect as of the date of the Executive’s
termination of employment); provided that, the Company’s obligations under this
Section 8(b)(ii) shall terminate on the earlier of (i) the date on which the
Executive enrolls in a group health plan offered by another employer and (ii)
the date on which the Executive is no longer eligible for continuation coverage
under COBRA; provided further that, notwithstanding the foregoing, in the event
such Company contributions, may, in the Company’s reasonable view, result in tax
or other penalties on the Company, this provision shall terminate and the
parties shall, in good faith, negotiate for a substitute provision that provides
substantially a similar benefit to the Executive but does not result in such tax
or other penalties; and

 

(iii)              cause any then-unvested RSUs and options to purchase Menlo
common stock held by the Executive to become fully vested and exercisable and
provide that such options remain exercisable for ninety days following the date
of termination (the “Equity Acceleration”).



 



8

 

  

(c)           Qualifying Termination in Connection with Change in Control.
Notwithstanding anything set forth in Section 8(b), if a Qualifying Termination
occurs within the period that is one year following a Change in Control (as
defined in the Menlo 2019 Equity Incentive Plan; provided that, for the
avoidance of doubt, the transactions that occurred on and as of the Effective
Date by and between Menlo, Foamix Pharmaceuticals Ltd. and their respective
subsidiaries and affiliates shall not constitute a Change in Control), then the
Executive will receive the Accrued Benefits and, if the Executive (1) executes a
Release and the applicable revocation period with respect thereto expires within
55 days following the date of termination and (2) continues to comply with all
Obligations the following will occur:

 

(i)                 the Executive shall be paid a lump sum cash amount equal to
1.5 times the sum of the Executive’s Base Salary then in effect and the
Executive’s Target Bonus for the year of termination, which shall be paid within
60 days following the date of termination;

 

(ii)               the Executive shall be paid a lump sum cash amount equal to
the Target Bonus for the year of termination multiplied by a fraction, the
numerator of which is the number of days the Executive was employed with the
Company during the calendar year in which the date of termination occurs, and
the denominator of which is 365, which shall be paid within 60 days following
the date of termination;

 

(iii)              if the Executive qualifies for and timely elects continuation
coverage under COBRA, the Company will continue to make monthly contributions in
respect of the Executive’s coverage under the Healthcare Plan for 18 months
following the date of termination, in each case, in an amount equal to the
contribution the Company would have made if the Executive had continued to be an
active employee (assuming the applicable rates in effect as of the date of the
Executive’s termination of employment); provided that, the Company’s obligations
under this Section 8(c)(ii) shall terminate on the earlier of (i) the date on
which the Executive enrolls in a group health plan offered by another employer
and (ii) the date on which the Executive is no longer eligible for continuation
coverage under COBRA; provided further that, notwithstanding the foregoing, in
the event such Company contributions, may, in the Company’s reasonable view,
result in tax or other penalties on the Company, this provision shall terminate
and the parties shall, in good faith, negotiate for a substitute provision that
provides substantially a similar benefit to the Executive but does not result in
such tax or other penalties;

 

(iv)              the Executive will receive the Equity Acceleration.

 

(d)           Death or Disability. In the event of the Executive’s death or the
termination of the Executive’s employment as a result of the Executive’s
disability (as determined by the Company in good faith), the Company will have
no further liability to the Executive except for payment of the Accrued
Benefits. For the avoidance of doubt, a termination of the Executive’s
employment pursuant to this Section 8(d) shall not be considered a Qualifying
Termination.

  



9

 

 



(e)           Good Reason. For purposes of this Agreement, “Good Reason” means
(i) a material diminution in the Executive’s Base Salary or Target Bonus
(provided that failure to earn a bonus equal to or in excess of the Target Bonus
by reason of failure to achieve applicable performance goals shall not be deemed
Good Reason); (ii) a material diminution of the Executive’s position,
responsibilities, duties or authorities from those in effect as of the Effective
Date; (iii) any change in reporting structure such that the Executive is
required to report to someone other than the Board; (iv) any material breach by
the Company of its obligations under this Agreement; or (v) a change in the
Executive’s primary work location that increases the Executive’s commute by more
than 50 miles. Executive shall provide notice of the existence of the Good
Reason condition within 30 days of the date Executive learns of the condition,
and the Company shall have a period of thirty 30 days during which it may remedy
the condition, and in case of full remedy such condition shall not be deemed to
constitute Good Reason hereunder.

 

(f)            Form of Payment for Compliance with Section 409A. Notwithstanding
anything in this Agreement to the contrary, to the extent that the payments and
benefits provided pursuant to this Section 8 are determined to be “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code or any
successor provision thereto (the “Code”), and to the extent necessary to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, the
payments and benefits provided pursuant to this Section 8 shall be paid at the
same time(s) and in the same form(s) provided in Section 7 of the Previous
Employment Agreement, at all times, in accordance with Section 409A of the Code.

 

9.                  Certain Tax Treatment

 

(a)           Golden Parachute Tax. To the extent that the payments and benefits
provided under this Agreement and benefits provided to, or for the benefit of,
the Executive under any other plan or agreement of the Company or any of its
affiliates (such payments or benefits are collectively referred to as the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, or any similar tax imposed by state or local law, then
such payments and benefits shall be reduced to the extent necessary such that no
Payment to be made or benefit to be provided to the Executive shall be subject
to the Excise Tax (such reduced amount is hereinafter referred to as the
“Limited Payment Amount”), but only if such reduction results in a higher
after-tax payment to the Executive after taking into account the Excise Tax and
any additional taxes (including federal, state and local income taxes,
employment, social security and Medicare taxes and all other applicable taxes)
that the Executive would pay if such Payments were not reduced. The
determination of the amount of Payments that would be required to be reduced to
the Limited Payment Amount pursuant to this Agreement and the amount of such
Limited Payment Amount shall be made, at the Company’s expense, by a reputable
accounting firm selected by the Company (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Company and Executive
within ten (10) days of the date of termination, if applicable, or such other
time as specified by mutual agreement of the Company and the Executive. The
Determination shall be binding, final and conclusive upon the Company and the
Executive, absent manifest error. For purposes of making the calculations
required by this Section 9(a), the Accounting Firm may make reasonable
assumptions and approximations concerning applicable taxes and rates, and rely
on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority..

 



10

 

  

(b)           Ordering of Reduction. In the case of a reduction in the Payments
pursuant to Section 9(a), the Payments will be reduced in the following order:
(i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.

 

10.               Executive Representations. The Executive represents and
warrants (i) that there is no legal restriction and/or contractual restriction
prohibiting him from entering into an employment relationship with the Company,
(ii) that by doing so he is not violating any third party’s rights and (iii)
that he knows that the Company is employing him based upon this statement.

 

11.               Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New Jersey,
without regard to any choice-of-law rules thereof. The parties agree that the
sole and exclusive forum for the adjudication of any disputes arising under this
Agreement shall be the New Jersey Superior Court, Somerset County or the United
States District Court for the District of New Jersey. The parties irrevocably
agree to submit to the jurisdiction of the said courts for that purpose and the
laying of venue in the said courts for that purpose. The parties further agree
that all disputes submitted to either court shall be tied to the court without a
jury and they expressly waive any right to trial by jury of any disputes arising
under this agreement, including all statutory claims under federal, state or
local law.

 

12.               Entire Agreement. This Agreement constitutes and expresses the
whole agreement of the parties hereto with reference to any of the matters or
things herein provided for or herein before discussed or mentioned with
reference to the Executive’s employment, and it cancels and replaces any and all
prior understandings and agreements between the Executive and the Company,
including the Previous Employment Agreement. All promises, representations,
collateral agreements and understandings not expressly incorporated in this
Agreement are hereby superseded by this Agreement.

 

13.               Tax Withholding. The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as it is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to guarantee any particular tax result for the Executive with respect
to any payment provided to the Executive hereunder, and the Executive shall be
responsible for any taxes imposed on the Executive with respect to any such
payment.

 



11

 

 

14.               Counterparts. This Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.

 

15.               Notice. Any notice required or permitted to be given under
this Agreement shall be in writing and shall be properly given if personally
delivered, or delivered by email or facsimile, in each case as follows:

 

If to the Company:   

Menlo Therapeutics Inc.

520 U.S. Highway 22, Suite 204
Bridgewater, NJ 08807

Attention: Head of Human Resources

Telephone: 800.775.7936

Email: ray.steitz@foamix.com

If to the Executive:

Using the information on file in the Company’s payroll records.

 

16.               Survival. The representations, warranties and covenants of the
Executive contained in this Agreement will survive any termination of the
Executive’s employment with the Company and its subsidiaries and affiliates.

 

17.               Amendments. No modification, amendment or variation hereof
will be of effect or binding upon the parties hereto unless agreed to in writing
by each of them and thereafter such modification, amendment or variation will
have the same effect as if it had originally formed part of this Agreement.

 

18.               Severability. If any covenant or provision contained herein is
determined to be void, invalid or unenforceable in whole or in part for any
reason whatsoever, it will not be deemed to affect or impair the validity or
enforceability of any other covenant or provisions hereof, and such
unenforceable covenant or provisions or part thereof will be treated as
severable from the remainder of this Agreement.

 

19.               Waiver. No waiver by the parties hereto of any breach of any
condition, covenant or agreement hereof will constitute a waiver of such
condition, covenant or agreement except in respect of the particular breach
giving rise to such waiver.

 



12

 

  

20.               Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, the Executive shall not be considered
to have terminated employment with the Company for purposes of any payments
under this Agreement which are subject to Section 409A until the Executive would
be considered to have incurred a “separation from service” from the Company
within the meaning of Section 409A. Each amount to be paid or benefit to be
provided under this Agreement shall be construed as a separate identified
payment for purposes of Section 409A. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement or any other arrangement
between the Executive and the Company during the six-month period immediately
following the Executive’s separation from service shall instead be paid on the
first business day after the date that is six months following the Executive’s
separation from service (or, if earlier, the Executive’s date of death). To the
extent required to avoid an accelerated or additional tax under Section 409A,
amounts reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in kind benefits provided to the Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year. Notwithstanding
anything set forth in Section 8 to the contrary, to the extent necessary to
avoid accelerated taxation and/or tax penalties under Section 409A, the “Payment
Commencement Date” shall be the 60th day following the date of termination. The
Company makes no representation that any or all of the payments described in
this Agreement will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such payment.

 

[Signature Page Follows]

 

13

 



 

 Yours sincerely,     MENLO THERAPEUTICS INC.        By: /s/ Rex Bright  Name:
Rex Bright  Title: Chairman of the Compensation Committee of the Board of
Directors       ACKNOWLEDGED AND AGREED:        /s/ David Domzalski  David
Domzalski 

 



[Signature Page to Agreement]

 





 

 



Exhibit A

 

Duties and Responsibilities

 

The Chief Executive Officer has a deep passion for the company’s mission, sets
and fulfills strategic vision, oversees all operations and steers the
organization through hands-on executive leadership.

 

The CEO will:

 

·Report to the Board of Directors and have responsibility for managing the
Company, both internally and externally.    

·Establish rapport and a solid working relationship with the Board.    

·Provide the necessary reporting materials and communicate effectively and
openly to the Board.    

·Provide the vision, leadership, and teamwork necessary to build an organization
capable of achieving its maximum potential.    

·Assume full strategic, financial and operational responsibility for continuing
the transformation of the Company from a research phase to a market-driven,
successful commercial specialty pharmaceuticals company.    

·Build and lead the management team on key strategic business issues and have
accountability for operational planning and successful execution.    

·Have full P&L responsibility and accountability while managing existing cash,
raising additional capital as necessary from institutional investors or other
sources to build the Company into a high growth entity.    

·Strategize, layout, and implement FDA and other regulatory approval pathways
along with a strong, well thought-out product development, clinical, and
reimbursement strategy.    

·Provide strategic input and leadership on decision making issues affecting the
organization; specifically relating to business development and the evaluation
of potential mergers, acquisitions or partnerships.

 

·Continue to grow a robust IP portfolio building upon the current IP and
protecting new IP.

 

·Assure that the Company has adequate human resources to meet its objectives,
while closely managing the cash burn rate in order to bring the Company to
product launch and commercialization.    

·Evaluate the operational strategy of the company and ensure that timelines are
met to ensure the Company achieves commercial readiness.    

·Lead day-to-day operations by demonstrating a visible presence, an emphasis on
effective communications, superior goal clarity, and organized problem solving.
   

·Work with the senior management team to align priorities, create a sense of
urgency, hold accountable, work as a cohesive team, and achieve effective
results.    

·Evaluate industry trends and be proactive in altering products and marketing
strategies to enhance the financial value of the Company.    

·Develop rapport with key opinion leaders, clinicians, associations, and the
financial community.    

·Create and maintain a culture that enables optimal creativity, connectivity,
open communication, accountability, and a sense of urgency.    

·Mentor and inspire the organization towards excellence providing support,
challenges, and professional growth for the senior team and extended staff.

 





 

 

Exhibit B

 

Form of Release

 

In consideration for the payments set forth in Section 8 of the Employment
Agreement, made and entered into as of [●], by and between Foamix
Pharmaceuticals Inc., a New Jersey corporation (the “Company”), and David
Domzalski (the “Executive”), (together, the “Parties”), Executive agrees to the
following:

 

(a)                           Executive represents that Executive has not filed
any complaints, charges or lawsuits against the Company with any governmental
agency or any court.

 

(b)                           Executive hereby forever releases and discharges
the Company and its parents, subsidiaries, affiliates, predecessors, successors,
and assigns, as well as each of its past and present officers, directors,
employees, agents, attorneys, and stockholders (collectively, the “Company
Released Parties”) from any and all claims, charges, complaints, liens, demands,
causes of action, obligations, damages, and liabilities, known or unknown,
suspected or unsuspected, that Executive had, now has, or may hereafter claim to
have against the Company Released Parties arising out of, or relating in any way
to, Executive’s employment or other relationship with, or separation from, the
Company, or otherwise relating to the Company Released Parties from the
beginning of time to the Effective Date (as defined below). This release
specifically extends to, without limitation, any and all claims or causes of
action for wrongful termination, breach of an express or implied contract,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
fraud, misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and any claims under any applicable state,
federal, or local statutes and regulations, including, but not limited to, the
Civil Rights Act of 1964, as amended, the Equal Pay Act of 1963, as amended, the
Fair Labor Standards Act, as amended, the Age Discrimination in Employment Act
of 1967, as amended, the Americans with Disabilities Act of 1990, as amended,
the Rehabilitation Act of 1973, as amended, the Employee Retirement Income
Security Act of 1974, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, Section 806 of the Sarbanes-Oxley Act, the
Dodd-Frank Act, the Family and Medical Leave Act, as amended, any claims arising
under the New Jersey Law Against Discrimination, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act, the New Jersey Wage
Payment Law, the New Jersey Wage and Hour Law, retaliation claims under the New
Jersey Workers’ Compensation Law, the New Jersey Equal Pay Act, the New Jersey
Civil Union Act, the New Jersey Smoking Law, all including any amendments and
their respective implementing regulations, and any other federal, state, local,
or foreign law (statutory, regulatory, or otherwise) that may be legally waived
and released; provided, however, that this release does not waive, release or
otherwise discharge any claim or cause of action arising from a breach of this
agreement or that cannot legally be waived, including, but not limited to, any
claim for unpaid wages, workers’ compensation benefits, unemployment benefits
and any claims for indemnification under applicable law.

 

(c)                           This agreement shall not prevent Executive from
filing a charge with the Equal Employment Opportunity Commission (or similar
state or local agency) or from voluntarily communicating with, or participating
in any investigation or proceeding that may be conducted by, any governmental
agency, regulatory authority or self-regulatory organization concerning possible
violations of law, including providing documents or other information in that
connection to any governmental agency, regulatory authority or self-regulatory
organization, in each case without notice to the Company or any other Company
Released Party.

 





 

 

(d)                           Executive acknowledges that (i) the Company has
advised Executive of Executive’s right to consult with an attorney of
Executive’s own choosing, to the extent Executive wishes to do so, prior to
executing this agreement, (ii) Executive has carefully read and fully
understands all of the provisions of this agreement, (iii) Executive is entering
into this agreement, including the releases set forth in this agreement,
knowingly, freely and voluntarily in exchange for good and valuable
consideration that is in addition to any consideration Executive would otherwise
be entitled to receive, (iv) the release in this agreement applies to and covers
all claims against the Company and the other company-related released parties,
including those under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), and its implementing regulations whether or not Executive
knows or suspects them to exist at the present time, and (v) this release does
not govern any rights or claims that might arise under the ADEA after the date
this agreement is signed by the Parties.

 

(e)                           CONSIDERATION AND REVOCATION PERIODS

 

(i)       Executive acknowledges that Executive has been given at least
[twenty-one (21)/forty-five (45)]1 calendar days to consider the terms of this
agreement, although Executive may sign it sooner. Executive agrees that any
modifications, material or otherwise, made to this agreement, does not restart
or affect in any manner the original [twenty-one (21)/forty-five (45)]2 calendar
day consideration period, which began to run on the date when the Company
provided this agreement to Executive.

 

(ii)       Executive has seven (7) calendar days from the date on which
Executive signs this agreement to revoke consent to the terms of this agreement.
Notice of such revocation must be received within the seven (7) calendar days
referenced in the preceding sentence.

 

(iii)       In the event of such revocation by Executive, this agreement shall
be null and void in its entirety and neither Executive nor the Company shall
have any rights or obligations under this agreement.

 

(iv)       Provided that Executive does not revoke this agreement, this
agreement shall become effective on the eighth (8th) calendar day after the date
on which Executive signs it (the “Effective Date”).

 

[Signature Page Follows]



 



 



1 Appropriate review period to be determined at the time of separation.

 

2 Appropriate review period to be determined at the time of separation.

 





 

  

IN WITNESS WHEREOF, David Domzalski and Foamix Pharmaceuticals Inc. have
executed this agreement as of the first date set forth below.

 

FOAMIX PHARMACEUTICALS INC.   DAVID DOMZALSKI             By:         Name:    
Title:                   Date:                      Date:         



 





 